COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Dov K. Avni v. Harris County

Appellate case number:    01-16-00894-CV

Trial court case number: 2006-80346

Trial court:              127th District Court of Harris County

        This appeal was dismissed on November 14, 2017 for want of prosecution because
appellant failed to timely file a brief. The deadline for filing a motion for rehearing was November
29, 2017. See TEX. R. APP. P. 49.1 (“A motion for rehearing may be filed within 15 days after the
court of appeals’ judgment or order is rendered.”). No timely motion for an extension of time was
filed. See TEX. R. APP. P. 49.1 (“A court of appeals may extend the time for filing a motion for
rehearing or en banc reconsideration if a party files a motion complying with Rule 10.5(b) no later
than 15 days after the last date for filing the motion.”).
       On January 12, 2018, appellant filed a motion requesting, among other things, rehearing of
the dismissal of his appeal. The motion for rehearing is denied as untimely. All other motions by
appellant are dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                   Acting for the Court

Panel consists of: Justices Jennings, Bland and Brown

Date: February 22, 2018